                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

WISCHERMANN PARTNERS, INC., et                  )
al.,                                            )
                                                )
     Plaintiffs/Counter-Defendants,             )
                                                )       NO. 3:17-cv-00849
v.                                              )
                                                )       JUDGE CAMPBELL
NASHVILLE HOSPITALITY                           )       MAGISTRATE JUDGE HOLMES
CAPITAL LLC,                                    )
                                                )
     Defendant/Counter-Plaintiff,               )
                                                )
v.                                              )
                                                )
PAUL WISCHERMANN,                               )
                                                )
      Defendant.                                )

                          ORDER AND MEMORADUM OPINION

        Pending before the Court is the Motion to Exclude the Testimony of Nashville Hospitality

 Capital LLC’s Expert Witness, C. G. Pinkowski filed by Plaintiff/Counter-Defendant

 Wischermann Partners, Inc. (“Wischermann Partners”), Plaintiff Wischermann Hospitality

 Employer LLC, and Defendant Paul Wischermann (collectively “the Wischermann Parties”).

 (Doc. No. 136). Defendant/Counter-Plaintiff Nashville Hospitality Capital LLC (“NHC”) filed a

 Response in Opposition (Doc. No. 151) and the Wischermann Parties filed a Reply. (Doc. No.

 161). For the reasons discussed below, the Motion is DENIED.

                              I.      STANDARD OF REVIEW

        Federal Rule of Evidence 702 governs the admissibility of an expert witness’s testimony

 at trial. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). Under Rule 702,
               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to
                   determine a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
                   and

               (d) the expert has reliably applied the principles and methods to the
                   facts of the case.

       “[T]he trial judge has discretion in determining whether a proposed expert’s testimony is

admissible based on whether the testimony is both relevant and reliable.” Palatka v. Savage Arms,

Inc., 535 Fed. Appx. 448, 453 (6th Cir. 2013) (quotation omitted). The Court’s task is to assess

“whether the reasoning or methodology underlying the testimony is scientifically valid and...

whether that reasoning or methodology properly can be applied to the facts in issue.” Daubert, 509

U.S. at 592–93. In Kumho Tire Company, Ltd. v. Carmichael, 526 U.S. 137 (1999), the Supreme

Court extended Daubert to nonscientific expert testimony, requiring that, “where such testimony's

factual basis, data, principles, methods, or their application” are called sufficiently into question,

the trial judge must determine whether the testimony has “a reliable basis in the knowledge and

experience of [the relevant] discipline.” Kumho Tire, 526 U.S. at 149.

       However, the court will not exclude expert testimony “merely because the factual bases for

an expert's opinion are weak.” Daniels v. Erie Ins. Grp., 291 F. Supp. 3d 835, 840 (M.D. Tenn.

2017) ( quoting Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir. 2012)). “Indeed,

rejection of expert testimony is the exception rather than the rule—the gatekeeping function

established by Daubert was never intended to serve as a replacement for the adversary system.”


                                                  2
Id. (internal quotation marks and citation omitted). Rule 702 does not “require anything

approaching absolute certainty.” Tamaraz v. Lincoln Elec. Co., 620 F.3d 665, 671–72 (6th Cir.

2010) (citing Daubert, 509 U.S. at 590). Under Daubert, experts are “permitted wide latitude in

their opinions, including those not based on firsthand knowledge, so long as the expert’s opinion

has a reliable basis in the knowledge and experience of the discipline.” Dilts v. United Grp. Servs.,

LLC, 500 Fed. Appx. 440, 445 (6th Cir. 2012) (quoting Daubert, 509 U.S. at 592).

                                          II.      ANALYSIS

        The Wischermann Parties seek to exclude the testimony, expert report, and surrebuttal

expert report of NHC’s expert witness, Charles Pinkowski (“Pinkowski”). (Doc. No. 136).

Pinkowski is the founder of his Memphis based consulting company, Pinkowski & Company, and

has “more than forty years of experience in the hospitality industry both in the field of consulting

and national chain hotel development.” (Doc. No. 151-2 at 3). Pinkowski is expected to testify

regarding the financial impact to NHC as a consequence of Paul Wischermann and Wischermann

Partners’ alleged actions. (Doc. No. 151-2).

        A. Pinkowski’s Opinion on Competition

        The Wischermann Parties argue Pinkowski’s opinion that The Westin and The Joseph will

be competitors should be excluded under Daubert as unreliable because it is contradicted by

Pinkowski’s deposition testimony and “is not substantiated by the numbers.” (Doc. No. 136-1 at

13-15). 1 In response, NHC argues these criticisms go to the weight of Pinkowski’s testimony and




1
 The Wischermann Parties also argued: 1) Pinkowski’s analysis of the alleged loss in value of the Westin
Nashville was essentially a real estate appraisal and should be excluded because Pinkowski is not licensed
as an appraiser in Tennessee; and 2) Pinkowski’s report should be excluded because it set out damages
nearly eight times the amount previously disclosed in NHC’s discovery responses. (Doc. No. 136 at 2). The
Wischermann Parties concede these arguments are now moot in light of NHC’s response stating that it
“does not intend to seek recovery of diminution of value at trial.” (Doc. No. 161 at 2; Doc. No. 151 at 17).
                                                     3
conclusions, rather than the reliability of Pinkowski’s methodology or the admissibility of his

testimony. (Doc. No. 151 at 9-11).

       B. Pinkowski’s Opinion on The Joseph’s Impact on The Westin

       The Wischermann Parties argue Pinkowski’s analysis of The Joseph’s impact on The

Westin is unreliable under Daubert because it shows no methodology and ignored the impact of

other hotels in the area besides The Joseph. (Doc. No. 136-1 at 15-16). The Wischermann Parties

also argue Pinkowski’s opinions as to NHC’s lost net income from the impact of the opening of

The Joseph on the Westin “fail for lack of proof of causation” because Joel Pizzuti testified that

he would have developed The Joseph irrespective of the Wischermann Parties’ involvement. (Doc.

No. 136 at 2; Doc. No. 136-1 at 10-12; Doc. No. 161 at 3).

       In response, NHC contends Pinkowski’s report contains detailed explanations of his

methodology and reasoning for arriving at each of his conclusions and calculations of impact.

(Doc. No. 151 at 11-12 (citing Doc. No. 136-2 at 28-34)). NHC argues the Wischermann Parties’

challenge to the reliability of Pinkowski’s impact analysis for failing to take into consideration

other hotels is not a proper basis to exclude testimony under Daubert. (Doc. No. 151 at 12 (citing

Estate of Dustin Barnwell v. Roane Cnty., 2016 WL 1453959, at *3 (E.D. Tenn. April 12, 2016)

(denying Daubert motion alleging expert “ignored the facts,” because “these concerns can be

addressed through cross-examination”); Spears v. Cooper, 2008 WL 5552336, at *5 (E.D. Tenn.

Nov. 17, 2018) (“[C]redibility attacks, such as the use of incorrect or incomplete data in

formulating an opinion, are intended for cross-examination.”)). NHC contends that, to the extent

the existence of competition from other hotels impacts Pinkowski’s opinions, Pinkowski addressed

them in his report and deposition. (Doc. No. 151 at 12 (citing Doc. No. 136-2 at 27-28 and Doc.

No. 151-3)).


                                                4
        Additionally, NHC argues the Wischermann Parties’ challenge to Pinkowski’s report based

on lack of causation is an improper attack on the merits of Pinkowski’s conclusions rather than on

the reliability of his methodology. (Doc. No. 151 at 18-19).

        C. Pinkowski’s Opinion on Lost Revenue

        The Wischermann Parties argue Pinkowski’s opinions on lost revenue due to Paul

Wischermann and Wischermann Partners’ alleged mismanagement are unreliable because they are

contradicted by data and deposition testimony. (Doc. No. 136-1 at 16-17). The Wischermann

Parties further contend Pinkowski’s opinions on lost revenue are unreliable because he failed to

provide an analysis of lost revenue due to factors such as the roof top swimming pool leaking and

the hotel restaurant, fitness center, and spa not being completed on time. (Id. at 18-19). In

response, NHC argues these criticisms do not provide an appropriate basis to exclude Pinkowski’s

testimony under Daubert because they do not pertain to the reliability of his methods but rather go

to the weight of Pinkowski’s testimony and conclusions. (Doc. No. 151 at 13).

        D. Pinkowski’s Opinion on the Franchise Fee Reduction

        The Wischermann Parties argue Pinkowski’s opinion on the franchise fee reduction is “not

only based on an unsound methodology, but no methodology at all, and therefore it is unreliable

and ought to be excluded.” (Doc. No. 136-1 at 19). 2 In response, NHC argues Pinkowski calculated

the franchise impact fee based on his experience, research, and a review of the Westin’s actual and

projected operating results from 2016 through 2023. (Doc. No. 151 at 15-16). NHC asserts the


2
 The Wischermann Parties also argue Pinkowski’s testimony and report should be excluded because it tries
to establish consequential damages, which the Wischermann Parties assert are barred by the Management
Agreement. (Doc. No. 136 at 2). Rather than brief this issue in the present Motion, the Wischermann Parties
opted to incorporate by reference the arguments raised in their Motion in Limine to Exclude Evidence or
Argument in Support of NHC’s Claim for Consequential Damages. (Doc. No. 136-1 at n. 1; Doc. No. 161
at 4). The Court declines the Wischermann Parties’ invitation to rule on a question of law raised in a Motion
in Limine and “incorporated by reference” into a Daubert Motion. Accordingly, the Court will not consider
this issue in ruling on the present Motion.
                                                     5
Wischermann Parties’ arguments for excluding Pinkowski’s opinions and testimony on the

franchise fee go to the weight rather than the admissibility of his testimony and, as such, do not

provide an appropriate basis to exclude Pinkowski’s testimony under Daubert. (Id. at 16).

                                                ***

       The Court finds the Wischermann Parties’ arguments that Pinkowski’s opinions are

unreliable because he failed to review other relevant information and ignored certain facts bear on

the factual basis for Pinkowski’s opinions, and, therefore, go to the weight, rather than the

admissibility, of Pinkowski’s testimony. McClean v. Ontario LTD., 224 F.3d 797, 801 (6th Cir.

2000) (“mere weakness in the factual basis of an expert witness’s opinion bear[s] on the weight of

that evidence rather than its admissibility.”); see also Daubert, 509 U.S. at 596 (stating that

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof” are still available). Although the Wischermann Parties attack Pinkowski’s

methodology and conclusions, those arguments do not show that Pinkowski’s opinions are “so

fundamentally unsupported that it can offer no assistance to the [trier of fact].” See Hartley v.

Dillard’s, Inc., 310 F. 3d 1054, 1061 (8th Cir. 2002) (“As a general rule, the factual basis of an

expert opinion goes to the credibility of the testimony, not the admissibility...[o]nly if the expert’s

opinion is so fundamentally unsupported that it can offer no assistance to the jury must such

testimony be excluded.”).

       Upon considering the proposed testimony of Pinkowski and reviewing the parties' briefs

on this point, the Court concludes that Pinkowski is a reliable witness whose proffered testimony

meets the requirements for admissibility of expert proof. The Court finds Pinkowski has displayed

sufficient knowledge of the subject matter that his opinion will assist the trier of fact in evaluating




                                                  6
this case. However, given that this case is a bench trial, the Court is mindful it can weigh its

probative value and reject any improper inferences.

       For the foregoing reasons, the Wischermann Parties’ Motion to Exclude the Testimony of

NHC’s Expert Witness, C. G. Pinkowski, (Doc. No. 136), is DENIED.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                               7
